Decided April 12, 1941.
The relator having filed his verified petition for an alternative writ of supervisory control directed to the above named respondents to review an order made on April 5, 1941, in a matter arising out of the case of Caird Engineering Works v.Seven-Up Gold Mining Co., 111 Mont. 471, 111 P.2d 267, which cause was remanded for a new trial to enable one George Stoner to prove his alleged lien claim, and in which relator Erickson filed an affidavit disqualifying Judge Derry for imputed bias from hearing same, said Judge ordering that the affidavit of disqualification be stricken from the records, it is ordered, after due consideration of the petition, that the alternative writ of supervisory control be, and it is hereby, denied on the ground that if relator is entitled to any relief, it is obtainable on appeal.